       Case 2:19-cv-04933-JAT Document 44 Filed 06/19/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Neil Rusty Bond,                                  No. CV-19-04933-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is the Motion for Remand filed by Defendant
16   Commissioner of Social Security Administration (“Commissioner”). (Doc. 42). After
17   finding that Plaintiff Neil Rusty Bond asserts a colorable due process claim in the Amended
18   Complaint (Doc. 9), the Court denied the Commissioner’s motion to dismiss for lack of
19   subject matter jurisdiction (Doc. 24). (Doc. 41). Further, because the Social Security
20   Administration recognized that it never reconsidered the initial determination as to
21   Plaintiff’s overpayment amount despite Plaintiff’s alleged request for reconsideration,
22   (Doc. 36-1), the Court sought supplemental briefing as to whether a sentence six remand
23   under 42 U.S.C. § 405(g) was appropriate. (Doc. 41 at 14–15).
24          In response to the Court’s order (Doc. 41), the Commissioner asks the Court to
25   remand the case pursuant to sentence six and “issue an order directing the agency to modify
26   the amount of Plaintiff’s overpayment to be consistent with the amount of amended
27   restitution that he was ordered to pay in his criminal case, $30,929.16.” (Doc. 42 at 1–2).
28
         Case 2:19-cv-04933-JAT Document 44 Filed 06/19/20 Page 2 of 3



 1   But, the Commissioner also requests that the Court enter judgment in favor of Plaintiff. (Id.
 2   at 2). Plaintiff agrees that remand and repayment are necessary.1 (Doc. 43 at 9–10).
 3          The Court will grant the Motion (Doc. 42) in part. The Motion (Doc. 42) will be
 4   granted as to the Commissioner’s request for judgment in favor of Plaintiff, and the Court
 5   will order the Administration to modify Plaintiff’s overpayment amount to $30,929.16.
 6   (Doc. 42 at 1–2). However, because the Commissioner requests judgment in favor of
 7   Plaintiff, remand will be under sentence four of 42 U.S.C. § 405(g), not sentence six. See
 8   Shalala v. Schaefer, 509 U.S. 292, 297 (1993). Accordingly, the Court will deny the request
 9   to remand pursuant to sentence six, and instead remand under sentence four of 42 U.S.C.
10   § 405(g).
11          Based on the foregoing,
12          IT IS ORDERED that the Commissioner’s Motion for Remand Pursuant to
13   Sentence Six of 42 U.S.C. § 405(g) (Doc. 42) is GRANTED IN PART and DENIED IN
14   PART as articulated above.
15          IT IS FURTHER ORDERED that judgment shall be entered in favor of Plaintiff
16   and that this matter shall be REMANDED to Defendant Commissioner of Social Security
17
18
19
20
21
22   1
       Plaintiff requests that the Court “remand this matter to the ALJ to revise the amount of
     overpayment to $20,622.78” as he claims he only received $20,622.78 in overpayments
23   while his ex-wife received overpayments totaling $10,306.38 for Plaintiff’s daughter.
     (Doc. 43 at 6, 9–10). Because Plaintiff alternatively asks that the Court remand for payment
24   of any amount in excess of $30,929.16, (Doc. 43 at 10), just as the Commissioner requests,
     (Doc. 42 at 1–2), the Court will not consider Plaintiff’s request to revise the amount of
25   overpayment to any other amount. Indeed, the Court cannot consider such a request as it
     asks the Court to make factual findings that have not yet been reviewed by the
26   Administration—the body that Congress entrusted with the responsibility of calculating
     overpayment amounts in the first instance. 42 U.S.C. § 404(a); see I.N.S. v. Ventura, 537
27   U.S. 12, 16 (2002); Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1098 (9th Cir. 2014).
     The Administration may have erred, but that error does not give the Court the right to run
28   roughshod over the congressional scheme.


                                                 -2-
         Case 2:19-cv-04933-JAT Document 44 Filed 06/19/20 Page 3 of 3



 1   Administration to modify the amount of Plaintiff’s overpayment to $30,929.16. The Clerk
 2   of Court shall enter judgment accordingly.2
 3            Dated this 19th day of June, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2
         To the extent mandate is required, the judgment shall serve as the mandate.

                                                   -3-
